ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Stonewin Capital, LP                         )      ASBCA No. 61572
                                             )
Under Contract No. SPE600-15-D-9407          )

APPEARANCE FOR THE APPELLANT:                       Scott M. Heimberg, Esq.
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Matthew Vasquez, Esq.
                                                                                            i
                                                     Trial Attorney
                                                     DLA Energy
                                                     Fort Belvoir, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 15, 2018
                                                                                            Il  '




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61572, Appeal of Stonewin Capital,
LP rendered in conformance with the Board's Charter.

      Dated:                                                                                i
                                                                                            \
                                                  JEFFREY D. GARDIN
                                                                                            I
                                                  Recorder, Armed Services



                                                                                            'I
                                                  Board of Contract Appeals




                                                                                            i
                                                                                            i